UNITED STATESSECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTEREDMANAGEMENT INVESTMENT COMPANY Investment Company Act file number:	(811-03386) Exact name of registrant as specified in charter:	Putnam Global Health Care Fund Address of principal executive offices:	One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service:	Robert T. Burns, Vice PresidentOne Post Office SquareBoston, Massachusetts 02109 Copy to:	John W. Gerstmayr, Esq.Ropes & Gray LLP800 Boylston StreetBoston, Massachusetts 02199-3600 Registrant’s telephone number, including area code:	(617) 292-1000 Date of fiscal year end:	August 31, 2012 Date of reporting period:	November 30, 2012 Item 1. Schedule of Investments: Putnam Global Health Care Fund The fund's portfolio 11/30/12 (Unaudited) COMMON STOCKS (99.1%) (a) Shares Value Biotechnology (13.8%) Achillion Pharmaceuticals, Inc. (NON) 142,600 $1,110,854 Acorda Therapeutics, Inc. (NON) 148,500 3,739,230 Actelion, Ltd. (Switzerland) 126,666 6,273,842 Affymax, Inc. (NON) 362,600 8,861,944 Amgen, Inc. 119,335 10,596,948 Amicus Therapeutics, Inc. (NON) 407,042 2,328,280 Anthera Pharmaceuticals, Inc. (NON) (S) 136,843 87,580 Arqule, Inc. (NON) 593,905 1,579,787 BioMarin Pharmaceuticals, Inc. (NON) 177,800 8,641,080 Celgene Corp. (NON) 446,300 35,074,717 Celldex Therapeutics, Inc. (NON) 167,400 994,356 ChemoCentryx, Inc. (NON) 180,888 2,143,523 Clovis Oncology, Inc. (NON) (S) 113,070 1,739,017 Codexis, Inc. (NON) 270,822 579,559 Dendreon Corp. (NON) (S) 1,175,670 5,231,732 Dyax Corp. (NON) 992,844 3,246,600 Gilead Sciences, Inc. (NON) 108,500 8,137,500 Idenix Pharmaceuticals, Inc. (NON) 181,100 927,232 Incyte Corp., Ltd. (NON) 31,600 556,160 Merrimack Pharmaceuticals, Inc. (NON) 271,334 1,937,325 Neurocrine Biosciences, Inc. (NON) 248,660 1,859,977 OncoGenex Pharmaceutical, Inc. (NON) 45,200 569,972 Pharmacyclics, Inc. (NON) 73,100 3,877,955 Puma Biotechnology, Inc. (NON) 82,536 1,700,242 Spectrum Pharmaceuticals, Inc. (NON) (S) 116,100 1,374,624 Synta Pharmaceuticals Corp. (NON) (S) 850,695 6,865,109 TESARO, Inc. (NON) (S) 113,246 2,096,183 United Therapeutics Corp. (NON) 207,000 10,877,850 Verastem, Inc. (NON) 355,447 2,420,594 Vertex Pharmaceuticals, Inc. (NON) 123,600 4,918,044 Food and staples retail (2.3%) CVS Caremark Corp. 416,600 19,376,066 Walgreen Co. 133,700 4,533,767 Health-care equipment and supplies (11.5%) Baxter International, Inc. 556,500 36,879,255 Boston Scientific Corp. (NON) 362,500 2,008,250 CareFusion Corp. (NON) 77,900 2,174,968 Covidien PLC 502,900 29,223,519 Globus Medical, Inc. Class A (NON) 36,410 484,617 Intuitive Surgical, Inc. (NON) 4,200 2,221,800 Medtronic, Inc. 322,100 13,563,631 Microport Scientific Corp. (China) 678,000 400,666 St. Jude Medical, Inc. 96,900 3,321,732 Stryker Corp. 125,400 6,791,664 Unilife Corp. (NON) (S) 557,524 1,271,155 West Pharmaceutical Services, Inc. 170,300 9,201,309 Zimmer Holdings, Inc. 138,600 9,143,442 Health-care providers and services (14.9%) Aetna, Inc. 944,500 40,792,955 AmerisourceBergen Corp. 497,700 21,012,894 Cardinal Health, Inc. 113,860 4,605,637 CIGNA Corp. 592,500 30,969,975 Express Scripts Holding Co. (NON) 391,564 21,085,721 Fresenius Medical Care AG & Co., KGaA (Germany) 76,542 5,256,069 Fresenius Medical Care AG & Co., KGaA ADR (Germany) 21,210 1,457,127 Humana, Inc. 68,900 4,506,749 McKesson Corp. 40,324 3,809,408 Sinopharm Group Co. (China) 310,800 964,458 UnitedHealth Group, Inc. 89,100 4,846,149 WellPoint, Inc. 212,500 11,878,750 Health-care technology (0.3%) Allscripts Healthcare Solutions, Inc. (NON) 242,000 2,691,040 Life sciences tools and services (4.8%) Agilent Technologies, Inc. 82,000 3,139,780 Illumina, Inc. (NON) (S) 49,200 2,642,532 Life Technologies Corp. (NON) 330,300 16,300,305 Sequenom, Inc. (NON) (S) 284,000 1,383,080 ShangPharma Corp. ADR (China) (NON) 531,484 4,230,613 Thermo Fisher Scientific, Inc. 270,600 17,196,630 WuXi PharmaTech (Cayman), Inc. ADR (China) (NON) 257,442 4,219,474 Personal products (0.2%) Synutra International, Inc. (NON) 350,824 1,571,692 Pharmaceuticals (51.4%) Abbott Laboratories 508,500 33,052,499 Astellas Pharma, Inc. (Japan) 322,500 16,313,762 Auxilium Pharmaceuticals, Inc. (NON) 1,354,000 25,915,560 Bayer AG (Germany) 346,157 31,311,045 Cempra, Inc. (NON) 271,257 1,668,231 Daiichi Sankyo Co., Ltd. (Japan) 261,000 4,027,318 Eli Lilly & Co. 1,003,900 49,231,256 GlaxoSmithKline PLC (United Kingdom) 1,377,613 29,454,332 Hi-Tech Pharmacal Co., Inc. (NON) 17,100 516,420 Hospira, Inc. (NON) 84,700 2,524,060 Johnson & Johnson 1,024,300 71,424,439 Medicines Co. (The) (NON) 24,100 517,427 Merck & Co., Inc. 1,067,300 47,281,390 Merck KGaA (Germany) 159,729 21,365,614 Mitsubishi Tanabe Pharma Corp. (Japan) 209,600 2,845,180 Novartis AG (Switzerland) 323,265 20,005,663 Pfizer, Inc. 2,810,201 70,311,229 Sanofi (France) 469,598 41,933,137 Sanofi CVR (France) (NON) 1,134,262 1,962,273 Shire PLC (United Kingdom) 203,577 5,890,468 Sihuan Pharmaceutical Holdings Group, Ltd. (China) (S) 1,928,000 793,569 Somaxon Pharmaceuticals, Inc. (NON) 245,212 382,531 Teva Pharmaceutical Industries, Ltd. ADR (Israel) 361,465 14,585,113 Warner Chilcott PLC Class A 312,200 3,640,252 Watson Pharmaceuticals, Inc. (NON) 299,000 26,314,990 Total common stocks (cost $771,289,192) SHORT-TERM INVESTMENTS (2.0%) (a) Principal amount/shares Value Putnam Money Market Liquidity Fund 0.16% (AFF) 6,436,311 $6,436,311 SSgA Prime Money Market Fund 0.10% (P) 1,550,000 1,550,000 Putnam Cash Collateral Pool, LLC 0.20% (d) 9,848,260 9,848,260 U.S. Treasury Bills with effective yields ranging from 0.158% to 0.170%, October 17, 2013 (SEGSF) $1,198,000 1,196,336 U.S. Treasury Bills with effective yields ranging from 0.166% to 0.172%, May 30, 2013 (SEGSF) 854,000 853,452 Total short-term investments (cost $19,884,058) TOTAL INVESTMENTS Total investments (cost $791,173,250) (b) FORWARD CURRENCY CONTRACTS at 11/30/12 (aggregate face value $123,108,234) (Unaudited) Unrealized Contract Delivery Aggregate appreciation/ Counterparty Currency type date Value face value (depreciation) Bank of America N.A. Euro Buy 12/20/12 $31,213,075 $31,151,674 $61,401 Citibank, N.A. British Pound Buy 12/20/12 28,681,949 28,913,970 (232,021) Danish Krone Buy 12/20/12 14,541,686 14,307,589 234,097 Credit Suisse AG Japanese Yen Buy 12/20/12 18,577,648 19,108,386 (530,738) HSBC Bank USA, National Association Australian Dollar Buy 12/20/12 16,700,896 16,622,260 78,636 JPMorgan Chase Bank N.A. Swiss Franc Buy 12/20/12 13,054,637 13,004,355 50,282 Total Key to holding's abbreviations ADR American Depository Receipts: represents ownership of foreign securities on deposit with a custodian bank CVR Contingent Value Rights Notes to the fund's portfolio Unless noted otherwise, the notes to the fund's portfolio are for the close of the fund's reporting period, which ran from September 1, 2012 through November 30, 2012 (the reporting period). Within the following notes to the portfolio, references to “ASC 820” represent Accounting Standards Codification ASC 820 Fair Value Measurements and Disclosures and references to “Putnam Management” represent Putnam Investment Management, LLC, the fund's manager, an indirect wholly-owned subsidiary of Putnam Investments, LLC. (a) Percentages indicated are based on net assets of $1,017,862,176. (b) The aggregate identified cost on a tax basis is $792,352,185, resulting in gross unrealized appreciation and depreciation of $304,586,508 and $68,281,881, respectively, or net unrealized appreciation of $236,304,627. (NON) Non-income-producing security. (AFF) Affiliated company. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. Transactions during the period with Putnam Money Market Liquidity Fund, which is under common ownership and control, were as follows: Name of affiliate Market value at the beginning of the reporting period Purchase cost Sale proceeds Investment income Market value at the end of the reporting period Putnam Money Market Liquidity Fund * $8,189,259 $44,310,347 $46,063,295 $6,960 * Management fees charged to Putnam Money Market Liquidity Fund have been waived by Putnam Management. (SEGSF) This security, in part or in entirety, was pledged and segregated with the custodian for collateral on certain derivative contracts at the close of the reporting period. (d) Affiliated company. The fund may lend securities, through its agent, to qualified borrowers in order to earn additional income. The loans are collateralized by cash in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the fund’s agent; the fund will bear the risk of loss with respect to the investment of the cash collateral. At the close of the reporting period, the value of securities loaned amounted to $9,371,152. The fund received cash collateral of $9,848,260, which is invested in Putnam Cash Collateral Pool, LLC, a limited liability company managed by an affiliate of Putnam Management. Investments in Putnam Cash Collateral Pool, LLC are valued at its closing net asset value each business day. There are no management fees charged to Putnam Cash Collateral Pool, LLC. The rate quoted in the security description is the annualized 7-day yield at the close of the reporting period. (P) Security was pledged, or purchased with cash that was pledged, to the fund for collateral on certain derivatives contracts. The rate quoted in the security description is the annualized 7-day yield of the fund at the close of the reporting period. At the close of the reporting period, the fund maintained liquid assets totaling $477,226 to cover certain derivatives contracts. DIVERSIFICATION BY COUNTRY * Distribution of investments by country of risk at the close of the reporting period, excluding collateral received, if any (as a percentage of Portfolio Value): United States 79.0% Germany 5.9 France 4.3 United Kingdom 3.5 Switzerland 2.6 Japan 2.3 Israel 1.4 China 1.0 Total 100.0% * Methodology differs from that used for purposes of complying with the fund’s policy regarding investments in securities of foreign issuers, as discussed further in the fund’s prospectus. Security valuation: Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets, and are classified as Level 1 securities. If no sales are reported — as in the case of some securities traded over-the-counter — a security is valued at its last reported bid price and is generally categorized as a Level 2 security. Investments in other open-end investment companies (excluding exchange traded funds), which are classified as Level 1 securities, are based on their net asset value. The net asset value of an investment company equals the total value of its assets less its liabilities and divided by the number of its outstanding shares. Shares are only valued as of the close of regular trading on the New York Stock Exchange each day that the exchange is open. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors including movements in the U.S. securities markets, currency valuations and comparisons to the valuation of American Depository Receipts, exchange-traded funds and futures contracts. These securities, which would generally be classified as Level 1 securities, will be transferred to Level 2 of the fair value hierarchy when they are valued at fair value. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. To the extent a pricing service or dealer is unable to value a security or provides a valuation that Putnam Management does not believe accurately reflects the security's fair value, the security will be valued at fair value by Putnam Management. Certain investments, including certain restricted and illiquid securities and derivatives, are also valued at fair value following procedures approved by the Trustees. These valuations consider such factors as significant market or specific security events such as interest rate or credit quality changes, various relationships with other securities, discount rates, U.S. Treasury, U.S. swap and credit yields, index levels, convexity exposures and recovery rates. These securities are classified as Level 2 or as Level 3 depending on the priority of the significant inputs. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security in a current sale and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts: The fund buys and sells forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts were used to hedge foreign exchange risk. The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. The fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed when the contract matures or by delivery of the currency. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Outstanding forward currency contracts at the close of the reporting period are indicative of the volume of activity during the reporting period. Master agreements: The fund is a party to ISDA (International Swaps and Derivatives Association, Inc.) Master Agreements (Master Agreements) with certain counterparties that govern over the counter derivative and foreign exchange contracts entered into from time to time. The Master Agreements may contain provisions regarding, among other things, the parties’ general obligations, representations, agreements, collateral requirements, events of default and early termination. With respect to certain counterparties, in accordance with the terms of the Master Agreements, collateral posted to the fund is held in a segregated account by the fund’s custodian and with respect to those amounts which can be sold or repledged, are presented in the fund’s portfolio. Collateral pledged by the fund is segregated by the fund’s custodian and identified in the fund’s portfolio. Collateral can be in the form of cash or debt securities issued by the U.S. Government or related agencies or other securities as agreed to by the fund and the applicable counterparty. Collateral requirements are determined based on the fund’s net position with each counterparty. Termination events applicable to the fund may occur upon a decline in the fund’s net assets below a specified threshold over a certain period of time. Termination events applicable to counterparties may occur upon a decline in the counterparty’s long-term and short-term credit ratings below a specified level. In each case, upon occurrence, the other party may elect to terminate early and cause settlement of all derivative and foreign exchange contracts outstanding, including the payment of any losses and costs resulting from such early termination, as reasonably determined by the terminating party. Any decision by one or more of the fund’s counterparties to elect early termination could impact the fund's future derivative activity. At the close of the reporting period, the fund had a net liability position of $530,738 on open derivative contracts subject to the Master Agreements. Collateral posted by the fund totaled $631,192. ASC 820 establishes a three-level hierarchy for disclosure of fair value measurements. The valuation hierarchy is based upon the transparency of inputs to the valuation of the fund’s investments. The three levels are defined as follows: Level 1: Valuations based on quoted prices for identical securities in active markets. Level 2: Valuations based on quoted prices in markets that are not active or for which all significant inputs are observable, either directly or indirectly. Level 3: Valuations based on inputs that are unobservable and significant to the fair value measurement. The following is a summary of the inputs used to value the fund’s net assets as of the close of the reporting period: Valuation inputs Investments in securities: Level 1 Level 2 Level 3 Common stocks: Consumer staples $25,481,525 $— $— Health care 983,290,928 — — Total common stocks — — Short-term investments $7,986,311 $11,898,048 $— Totals by level $— Valuation inputs Other financial instruments: Level 1 Level 2 Level 3 Forward currency contracts $— $(338,343) $— Totals by level $— $— Market Values of Derivative Instruments as of the close of the reporting period Asset derivatives Liability derivatives Derivatives not accounted for as hedging instruments under ASC 815 Market value Market value Foreign exchange contracts 424,416 762,759 Total For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant’s principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant’s disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission’s rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Health Care Fund By (Signature and Title): /s/ Janet C. SmithJanet C. SmithPrincipal Accounting OfficerDate: January 28, 2013 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Jonathan S. HorwitzJonathan S. HorwitzPrincipal Executive OfficerDate: January 28, 2013 By (Signature and Title): /s/ Steven D. KrichmarSteven D. KrichmarPrincipal Financial OfficerDate: January 28, 2013
